DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments with respect to claims filed on 05/24/2021 have been entered.  Claims 1-2 and 4-13 remain pending in this application and are currently under consideration for patentability under 37 CFR 1.104.  Claim 3 has been canceled.
The amendments and remarks filed on 05/24/2021 are sufficient to cure the previous claim objections and 35 U.S.C.112 (b) rejections set forth in the Final office action mailed on 02/24/2021.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 4-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newton (Pub. No. 2017/0296751).
Regarding claim 1, Newton et al. teaches a cartridge holder assembly (10/14, Figs. 1-6) comprising:  an enclosed cartridge (14, Fig. 2) defining a longitudinal axis (vertical longitudinal axis of 14) and comprising a generally cylindrical main portion (see body of 14 being cylindrical), a distal outlet portion (distal outlet portion, Fig. 2A below) having a neck portion (neck portion, Fig. 2A below) with a circumferential shoulder portion (shoulder portion, Fig. 2A below), and a proximal portion (proximal portion, Fig. 2 below) having an opening (opening of proximal portion that permits 18 to be inserted within 14) surrounded by a circumferential rim (proximal edge of 14, see Fig. 2 below the Examiner has interpreted rim as an edge), - a cartridge holder distal portion (see Fig. 5 below) comprising a distal support structure (30/32, see Figs. 2A and 4-5) engaging the cartridge neck portion (see Fig. 2A, it should be noted that all of the components of the device are either directly or indirectly engaged) and being adapted to support the cartridge against movement in a distal direction (see [0027]), wherein the distal support structure (30/32) is in the form of a number of axially oriented rib portions (30/32) each comprising a proximal free edge (side proximal edge of 30 and 32, see Fig. 5 below) adapted to engage the cartridge shoulder portion (see Fig. 2A, it is also the Examiner’s position that 32 indirectly engages the shoulder portion as a result all of the components of the device being either directly or indirectly engaged), at least a portion (see Figs. 2A and 5 and [0027]) , and - a cartridge holder proximal portion (see Fig. 5 below) comprising a proximal support structure (38, Fig. 4) engaging the cartridge circumferential rim (proximal edge, Fig. 2 below, it should be noted that all of the components of the device are either directly or indirectly engaged), and being adapted to support the cartridge against movement in a proximal direction (see [0033], where 14 is snugly radially secured within 10), but does not specifically teach wherein the proximal support structure is elastically deformed only, and the distal support structure is plastically deformed.  However, Newton teaches various embodiments of elements 32 and 38 including element 32 being elastically deformed (see [0031]) and element 38 being similar to element 32 where element 32 may also be formed to be fully plastically deformed (see [0031] and [0033]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device taught by Newton by forming element 38 to be fully elastically deformed (see [0031] and [0033]) and element 32 to be plastically deformed (see [0031]) as taught by Newton because Newton teaches that elements 32 and 38 can have such properties while still performing their intended function ([0031] and [0033]).  Further, Newton teaches that changes may be made to the device (see [0042]).  Further, it has been held that combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness and involves only routine skill in the art. 





Annotated Fig. 2
Annotated Fig. 2A

[AltContent: textbox (rim)][AltContent: arrow]
    PNG
    media_image1.png
    235
    345
    media_image1.png
    Greyscale


[AltContent: textbox (distal outlet)]
[AltContent: arrow][AltContent: textbox (circumferential shoulder)][AltContent: arrow][AltContent: textbox (neck portion)][AltContent: ]
    PNG
    media_image2.png
    334
    402
    media_image2.png
    Greyscale





Examiner’s Annotated Fig. 5
Examiner’s Annotated Fig. 5
[AltContent: textbox (proximal cartridge holder
portion)][AltContent: textbox (distal cartridge holder
portion)][AltContent: ][AltContent: ]
    PNG
    media_image3.png
    533
    199
    media_image3.png
    Greyscale

[AltContent: connector][AltContent: connector][AltContent: textbox (proximal free edge)]

    PNG
    media_image4.png
    386
    542
    media_image4.png
    Greyscale



Regarding claim 2, Newton et al. teaches wherein the proximal support structure (38) essentially is non-deformed (see [0033], see where 38 may be tapered; hence, 38 is essentially non-deformed).  
Regarding claim 4, Newton et al. teaches wherein the proximal support structure (38) is in the form of a number of axially oriented rib portions (see Fig. 4) adapted to engage a portion of the circumferential rim (portion of the edge of 14, see Fig. 2 above) of the enclosed cartridge (14, it should be noted that all of the components of the device are either directly or indirectly engaged).  
Regarding claim 5, Newton et al. teaches wherein the proximal support structure (38) is in the form of a number of circumferential segments (see Fig. 4) adapted to engage a circumferential rim portion (portion of the edge of 14, see Fig. 2 above) of the enclosed cartridge (14, it should be noted that all of the components of the device are either directly or indirectly engaged).  
Regarding claim 6, Newton et al. teaches wherein the distal support structure (30/32) is formed integrally with the cartridge holder distal portion of the cartridge holder assembly (distal portion of cartridge holder, Fig. 5 and Fig. 5 above) and/or the proximal support structure is formed integrally with the proximal portion of the cartridge holder assembly.  
Regarding claim 7, Newton et al. teaches wherein the cartridge holder distal portion and cartridge holder proximal portion (see Fig. 5 above) of the cartridge holder assembly are non-removably connected to each other (see Fig. 5 above).  
Regarding claim 8, Newton et al. teaches wherein the cartridge holder distal portion of the cartridge holder assembly (see Fig. 5 above) comprises a tubular main portion (10c, Fig. 3) in which the cylindrical main portion of the cartridge (14) is arranged (see Fig. 2).  
Regarding claim 9, Newton et al. teaches wherein the cartridge holder assembly (12) is generally cylindrical (see Fig. 1 illustrating 12 as cylindrical).  
Regarding claim 10, Newton et al. teaches wherein the cartridge (14) is manufactured from glass (see [0023]).  
Regarding claim 11, Newton et al. teaches wherein the cartridge holder proximal portion (see Fig. 5 above) comprises a threaded bore (36, Fig. 3).  
Regarding claim 12, Newton et al. the cartridge holder assembly as in claim 1 (see rejection of claim 1 above) forming part of a drug delivery device (12, Fig. 1), the drug delivery device (12) comprising: - a drug expelling structure (18, Fig. 2) for expelling a set dose from the cartridge (14, see [0024]).  
Regarding claim 13, Newton et al. the drug delivery device (12) further comprising a dose setting structure (20, Fig. 2, it is the Examiner’s position that 20 is a dose setting structure as a result of a dose being set based on how far the plunger is moved).  
Response to Arguments
Applicant’s arguments, see Pre-Appeal Brief, filed 07/26/2021, with respect to the rejection(s) of claim(s) 3 under 35 U.S.C. 102(a)(2) as being anticipated by Newton (Pub. No. 2017/0296751) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 U.S.C. 103 as being unpatentable over Newton (Pub. No. 2017/0296751).
For clarity of the record the Examiner is suggesting applicant’s arguments.  In the Pre-Appeal Brief filed on 07/26/2021 applicant argues that it would be against the entire teaching of Newton to modify the cartridge holder from a “cap-holding” to a “cartridge-holding” structure to arrive at claim 1.  In addition, applicant argues that Newtwon fails to teach that the proximal support structure is elastically deformed only and the distal support structure is plastically deformed.  Applicant states that the rejection points only to deformable members 32 which are plastically deformed.
It is the Examiner’s position that while a rejection under 35 U.S.C. 102(a) of claim 1 being anticipated by Newton was improper a rejection under 35 U.S.C. 103 of claim 1 being unpatentable over Newton is not improper.  In the Final office action the Examiner referenced the proximal support structure as 38 and the distal support structure as 30/32 and Newton teaches that 32 may be formed to be plastically deformable (see [0031]) and that 38 is a deformable member similar to 38 and 32 may also be formed to fully elastically deform (see [0031] and [0033]).  Hence, Newton teaches that various embodiments regarding the deformable properties of elements 32 and 38 are possible.  Therefore, it is the Examiner’s position that one of ordinary skill in the art would find it obvious to modify elements 38 such that it is only elastically deformable and element 32 such that it is plastically deformable because Newton teaches that 32 and 38 can have such properties while still performing their intended function.  Further, Newton teaches that changes may be made to the device (see [0042]).
Regarding applicant’s argument that it would be against the entire teaching of Newton to modify the cartridge holder from a “cap-holding” to a “cartridge-holding” structure the Examiner is not sure where applicant is finding this rationale.  First, it should be noted that the rejection is not based on any modification of Newton to change the device from “cap-holding” to “cartridge-holding” as applicant is arguing.  In addition, it is the Examiner’s position that the “cartridge holder assembly” recited in the claims is defined by the structure of the claims and Newton teaches the recited structure of the claims.  
Therefore, a new rejection is made under 35 U.S.C. 103 as the claim being unpatentable over Newton (see rejection above).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY LEGETTE-THOMPSON whose telephone number is (571)270-7078. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TIFFANY LEGETTE/Primary Examiner, Art Unit 3783